           Case 5:18-md-02834-BLF Document 631 Filed 08/18/20 Page 1 of 3


 1 MICHAEL A. SHERMAN (SBN 94783)
     masherman@stubbsalderton.com
 2 JEFFREY F. GERSH (SBN 87124)
     jgersh@stubbsalderton.com
 3 SANDEEP SETH (SBN 195914)
     sseth@stubbsalderton.com
 4 WESLEY W. MONROE (SBN 149211)
     wmonroe@stubbsalderton.com
 5 STANLEY H. THOMPSON, JR. (SBN 198825)
     sthompson@stubbsalderton.com
 6 VIVIANA BOERO HEDRICK (SBN 239359)
     vhedrick@stubbsalderton.com
 7 STUBBS, ALDERTON & MARKILES, LLP
   15260 Ventura Blvd., 20th Floor
 8 Sherman Oaks, CA 91403
   Telephone:   (818) 444-4500
 9 Facsimile:   (818) 444-4520

10 Attorneys for PersonalWeb Technologies, LLC
11                                 UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13                                        SAN JOSE DIVISION

14    IN RE PERSONAL WEB TECHNOLOGIES,             CASE NO.: 5:18-md-02834-BLF
      LLC, ET AL., PATENT LITIGATION
15
16    AMAZON.COM, INC. and AMAZON WEB              CASE NO.: 5:18-cv-00767-BLF
      SERVICES, INC.,
17                                                 CASE NO.: 5:18-cv-05619-BLF
                    Plaintiffs,
18                                                 PLAINTIFF PERSONALWEB
      v.                                           TECHNOLOGIES, LLC’S NOTICE RE
19                                                 RELATED APPEAL
20    PERSONALWEB TECHNOLOGIES, LLC,
      and LEVEL 3 COMMUNICATIONS, LLC,
21                Defendants.
22
23    PERSONALWEB TECHNOLOGIES, LLC
      and LEVEL 3 COMMUNICATIONS, LLC,
24                   Counterclaimants,
25    v.

26    AMAZON.COM, INC. and AMAZON WEB
      SERVICES, INC.,
27                Counterdefendants.
28

      PLAINTIFF PERSONALWEB TECHNOLOGIES, LLC’S                  CASE NO: 5:18-MD-02834-BLF
      NOTICE RE RELATED APPEAL                                   CASE NO: 5:18-CV-00767-BLF
                                                                 CASE NO: 5:18-CV-05619-BLF
          Case 5:18-md-02834-BLF Document 631 Filed 08/18/20 Page 2 of 3


 1   PERSONALWEB TECHNOLOGIES, LLC, a
     Texas limited liability company, and
 2   LEVEL 3 COMMUNICATIONS, LLC, a
     Delaware limited liability company
 3                     Plaintiffs,
 4   v.

 5   TWITCH INTERACTIVE, INC. a Delaware
     corporation,
 6                Defendant.

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     PLAINTIFF PERSONALWEB TECHNOLOGIES, LLC’S              CASE NO: 5:18-MD-02834-BLF
     NOTICE RE RELATED APPEAL                               CASE NO: 5:18-CV-00767-BLF
                                                            CASE NO: 5:18-CV-05619-BLF
          Case 5:18-md-02834-BLF Document 631 Filed 08/18/20 Page 3 of 3


 1          PersonalWeb Technologies, LLC (“PersonalWeb”) hereby notifies the Court of the status of

 2 its appeal pending with the Federal Circuit at Appeal No. 19-1918 (“Appeal”). After the Federal
 3 Circuit issued its opinion and affirmed judgment on June 17, 2020 (Appeal, Dkt. 123, 124), on July
 4 17, 2020, PersonalWeb timely filed a Petition for Panel Rehearing and En Banc Rehearing (“En
 5 Banc Petition”). (Appeal, Dkt. 125.)
 6          On August 11, 2020, the Federal Circuit invited a combined response from Defendants-

 7 Appellees Patreon, Inc., Dictionary.com, LLC, Vox Media, Inc., Vice Media, LLC, Oath, Inc.,
 8 Buzzfeed, Inc., Popsugar, Inc. and Ziff Davis LLC (collectively, “Defendants-Appellees”) and
 9 Intervenors Amazon.com, Inc. and Amazon Web Services, Inc. (collectively “Amazon”) to
10 PersonalWeb’s En Banc Petition, due on or before August 25, 2020. (Appeal, Dkt. 126.)
11          On August 14, 2020, Defendants-Appellees and Amazon collectively filed an unopposed

12 motion for a 45-day extension of time up to and including October 9, 2020 to file a combined
13 response to PersonalWeb’s En Banc Petition (Appeal, Dkt. 127), which was granted on August 18,
14 2020. (Appeal, Dkt. 128.)
15          Respectfully submitted,

16 Dated: August 18, 2020                         STUBBS, ALDERTON & MARKILES, LLP

17
18                                                By: /s/ Michael A. Sherman
                                                          Michael A. Sherman
19                                                        Jeffrey F. Gersh
                                                          Sandeep Seth
20                                                        Wesley W. Monroe
                                                          Stanley H. Thompson, Jr.
21                                                        Viviana Boero Hedrick
22                                                Attorneys for Plaintiffs
                                                  PERSONALWEB TECHNOLOGIES, LLC
23
24
25
26
27
28

                                                      1
      PLAINTIFF PERSONALWEB TECHNOLOGIES, LLC’S                           CASE NO: 5:18-MD-02834-BLF
      NOTICE RE RELATED APPEAL                                            CASE NO: 5:18-CV-00767-BLF
                                                                          CASE NO: 5:18-CV-05619-BLF
